Citation Nr: 1003715	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

Although the claim currently on appeal was addressed by the 
RO as a single claim, the final May 1985 Board decision, on 
which the RO relied in the June 2006 rating action on appeal, 
only denied a right knee disorder.  Consequently, the Board 
has recharacterized the issues as reflected on the title 
page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for a left 
knee disorder and to reopen a previously denied service 
connection claim for a right knee disorder.  On his March 
2006 claim, the Veteran indicated that he was treated for 
arthritis of the knees, while in-service.  Specifically, the 
Veteran indicates he was treated at military medical 
facilities on (i) Fort Hamilton, Brooklyn, New York, (ii) 
Fort Benning, Georgia, and (iii) Fort Sill, Oklahoma.  As it 
is unclear whether the Veteran received in-patient or 
outpatient treatment at these facilities and because in-
patient treatment records are sometimes stored separately 
from outpatient records, the Veteran should be contacted to 
clarify this matter.  In the event, the Veteran was treated 
at any, or all, of these facilities on an in-patient basis, 
an attempt to obtain the records of any claimed in-patient 
treatment should be made.  

Further, the Veteran's March 2006 claim indicates that he 
sought treatment from a Dr. S. from beginning in March 2000 
and from a Dr. M. beginning in May 2000.  As these treatment 
records may assist the Veteran substantiate his claim, 
efforts should be made to attempt to obtain these treatment 
records.  

With respect to the claim to reopen service connection for a 
right knee disorder, the current file does not reflect proper 
notice being provided to the Veteran.  The notice letter 
provided to the Veteran did not (i) explain what was required 
to reopen the previously denied right knee disorder claim, 
(ii) provide the definition of "new and material" evidence, 
or (iii) indicate the element or elements required to 
establish service connection that were found insufficient in 
the previous May 1985 Board denial, as required by law.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice 
should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice 
of the information and evidence necessary 
to reopen his claim for service connection 
for a right knee disorder, as well as the 
evidence necessary to establish 
entitlement to the underlying claim.  This 
notice should comply with the requirements 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include information 
concerning the reason(s) for the previous 
denial and a description of the evidence 
necessary to establish the element(s) 
found insufficient in the previous denial.

2.  The AMC/RO should contact the Veteran 
and ascertain whether he was treated at 
(i) Fort Hamilton, Brooklyn, New York, 
(ii) Fort Benning, Georgia, and/or (iii) 
Fort Sill, Oklahoma, on an in-patient or 
outpatient basis.  If such treatment was 
on an in-patient basis, the Veteran should 
provide a three month approximation of 
when he received treatment for any knee 
disorder, at the respective military 
medical facilities.  Using the 
approximation provided by the Veteran, the 
AMC/RO should request the Veteran's in-
patient records from the medical facility 
that served any military base(s) where the 
Veteran was treated on an in-patient 
basis, as records of this nature are often 
kept separate from individual service 
medical records.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing and 
associated with the Veteran's claims 
folder.

3.  The AMC/RO should supply the Veteran 
with the appropriate medical release form, 
as to obtain the Veteran's treatment 
records from Drs. S. and M., as referenced 
on the Veteran's March 2006 claim.  
Subsequently, request the Veteran's 
treatment records from Drs. S. and M., as 
they relate to the Veteran's knee 
disorders, and associate the response to 
this request with the Veteran's claims 
folder.  Any negative response should be 
in writing and associated with the 
Veteran's claims folder.  

4.  Should any of these records (i) 
confirm the Veteran's treatment for a left 
knee disorder in service, or (ii) relate 
any current left knee disorder to his 
military service, the Veteran should be 
afforded a VA examination, to determine 
the nature and etiology of his left knee 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that the Veteran's current left 
knee disorder may be related to his time 
in service, including any confirmed left 
knee injury in-service.  

5.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained, determine whether any additional 
development is necessary, and if 
appropriate undertake such development.  

6.  The AMC/RO should then readjudicate 
the Veteran's claims on appeal and 
determine if the benefits sought on appeal 
may now be granted.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


